Citation Nr: 9925291	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-40 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative lipping, L4 and L5, with limitation 
of motion, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
olecranon spur of the right elbow.  

3.  Entitlement to an increased (compensable) evaluation for 
Baker's cyst of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969 
and again from October 1977 to June 1990.  

The veteran attempted to appeal the issues of entitlement to 
an increased evaluation for lumbosacral strain, olecranon 
spur of the right elbow and Baker's cyst of the right knee.  
In this case, the veteran filed a claim for service 
connection for a back disability, injury to the right elbow 
and a right knee injury in July 1990.  He was notified by the 
RO via letter of May 1991 that service connection was granted 
for lumbosacral strain, olecranon spur of the right elbow, 
and Baker's cyst of the right knee.  A 10 percent evaluation 
was assigned for the veteran's lumbosacral strain, effective 
June 1990.  Noncompensable evaluations were assigned for the 
olecranon spur of the right elbow and Baker's cyst of the 
right knee, effective June 1990.  A VA Form 1-4107 explaining 
his procedural and appellate rights was enclosed.  

In July 1991, the veteran filed a Notice of Disagreement, 
appealing the 10 percent evaluation for his lumbosacral 
strain.  By rating decision of October 1991, the 10 percent 
evaluation for the veteran's lumbosacral strain was increased 
to 20 percent, effective June 1990.  He was notified of the 
aforementioned action in a letter from the RO, dated in March 
1992.  A VA Form 1-4107 explaining his procedural and 
appellate rights was enclosed.  

Also in October 1991, a Notice of Disagreement was filed, 
appealing the noncompensable evaluations for olecranon spur 
of the right elbow and Baker's cyst of the right knee.  A 
Statement of the Case (SOC) was issued in August 1992, 
related to the issues of an increased evaluation for 
lumbosacral strain, olecranon spur of the right elbow, and 
Baker's cyst of the right knee.  The veteran was informed in 
a letter accompanying the SOC that he had 60 days to respond 
or that the RO would assume that he did not intend to 
complete the appeal and the record would be closed.  He was 
instructed to See Item 3 of the instructions in VA Form 1-9, 
Appeal to Board of Veterans Appeals, if more time was 
required.  

In November 1992, a VA Form 1-9, Substantive Appeal (SA) was 
received by VA, referencing the August 1992 SOC.  The veteran 
related that he continued to appeal his claim for increased 
evaluations for lumbosacral strain, olecranon spur of the 
right elbow and Baker's cyst of the right knee.

The veteran underwent VA examination in November 1993 for his 
service-connected back condition, olecranon spur of the right 
elbow and Baker's cyst of the right knee.  By rating decision 
of July 1994, increased evaluations for olecranon spur of the 
right elbow, Baker's cyst of the right knee and lumbosacral 
strain remained denied.  A Supplemental Statement of the Case 
(SSOC), issued in July 1994, discussed the veteran's claim 
for increased evaluations for olecranon spur of the right 
elbow, Baker's cyst of the right knee and lumbosacral strain.  
A letter from the RO, with the July 1994 rating decision 
attached, was provided to the veteran as notification of the 
continued denial of increased evaluations for olecranon spur 
of the right elbow, Baker's cyst of the right knee and 
lumbosacral strain.  A June 1995 and a July 1996 Statement of 
Accredited Representation in Appealed Case was submitted on 
behalf of all of the aforementioned issues.

In this case, the veteran was to file a SA on the issues to 
be appealed within 60 days from the date the RO mails the SOC 
to the veteran, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  The letter of notification for the issues 
of an increased evaluation for lumbosacral strain, olecranon 
spur of the right elbow, and Baker's cyst of the right knee 
was dated in May 1991.  The date of the mailing of the SOC 
for the issues of an increased evaluation for lumbosacral 
strain, olecranon spur of the right elbow and Baker's cyst of 
the right knee was August 1992.  Therefore, the SA should 
have been filed by October 1992, 60 days after the mailing of 
the SOC, since that date would be the later date.  However, 
the SA as to these issues was not filed until November 1992, 
more than 90 days after the SOC was mailed referencing the 
issues of an increased evaluation for lumbosacral strain, 
olecranon spur of the right elbow and Baker's cyst of the 
right knee.  

In an effort to give the veteran every opportunity to pursue 
his claim, the Board also noted that 38 C.F.R. § 3.157, 
indicates, in pertinent part, that once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
an examination report from VA will be accepted as an informal 
claim for increased benefits.  In this case, the Board 
construed the veteran's November 1993 VA examination report 
as informal claims for increased evaluations for lumbosacral 
strain, olecranon spur of the right elbow and Baker's cyst of 
the right knee.  By rating decision of July 1994, the RO 
confirmed and continued the denial of increased evaluations 
for olecranon spur of the right elbow, lumbosacral strain and 
Baker's cyst of the right knee.  A letter notifying the 
veteran of this denial was sent to him in September 1994.  A 
June 1995 VA Form 1-646 was submitted on behalf of the claims 
and was construed as a NOD as to the aforementioned issues.  
No SOC was issued thereafter referencing these issues and the 
Board remanded the claim in January 1997, for, amongst other 
issues, a SOC in order to allow the veteran the opportunity 
to continue to pursue his claims.

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Entitlement to an increased evaluation above 20 percent 
for lumbosacral strain with degenerative lipping, L4 and L5, 
with limitation of motion, or compensable evaluations for 
olecranon spur of the right elbow and Baker's cyst of the 
right knee, cannot be established without current VA 
examinations.  

2.  Good cause has not been shown for the veteran's failure 
to report for his June 1998 VA examination.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for lumbosacral strain 
with degenerative lipping, L4 and L5, with limitation of 
motion, is not warranted.  38 U.S.C.A.§§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).  

2.  A compensable rating for olecranon spur of the right 
elbow is not warranted.  38 U.S.C.A.§§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

3.  A compensable rating for Baker's cyst of the right knee 
is not warranted.  38 U.S.C.A.§§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 5003, 5020 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is important to note that the veteran's 
claims for an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative lipping, L4 and L5, with 
limitation of motion, and for compensable evaluations for 
olecranon spur of the right elbow and Baker's cyst of the 
right knee are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  In this case, the veteran has asserted that 
the aforementioned disabilities are more severe than 
currently evaluated; thus, his claims for an increase are 
well grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  The veteran has been 
scheduled for VA examination and the veteran has not appeared 
for examination or otherwise contacted the RO.  There is no 
further obligation to assist the veteran in the development 
of his claim as mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of April 1991, the RO granted service 
connection for lumbosacral strain and granted a 10 percent 
evaluation, effective June 1990.  Service connection was also 
granted at that time for olecranon spur of the right elbow 
and Baker's cyst of the right knee, both rated as 
noncompensably disabling, effective June 1990.  By rating 
decision of October 1991, the 10 percent evaluation for 
lumbosacral strain was increased to 20 percent, effective 
June 1990.  The aforementioned evaluations have since 
remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

The veteran's lumbosacral strain is presently 20 percent 
disabling.  For an evaluation of limitation of motion of the 
lumbar spine, evaluated under Diagnostic Code 5292, a 
20 percent evaluation is productive of moderate limitation of 
lumbar spine motion.  In order to warrant a 40 percent 
evaluation, severe limitation of motion of the lumbar spine 
must be exhibited.  

The veteran's lumbar spine could also be evaluated under 
Diagnostic 5295 for lumbosacral strain.  A 20 percent 
evaluation is indicative of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  In order to warrant a 40 percent 
evaluation, the veteran's lumbosacral strain must be severe; 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility of forced 
motion.  

The veteran's olecranon spur of the right elbow and Baker's 
cyst of the right knee are both noncompensably evaluated.  

The olecranon spur of the right elbow is evaluated as 
arthritis due to trauma.  Arthritis, due to trauma, 
substantiated by X-ray evidence, should be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Baker's cyst of the right knee is rated as synovitis 
which is also rated as degenerative arthritis. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of arthritic involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  With X-ray evidence of arthritic involvement of 
2 or more major joints or 2 or more minor joint groups, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5206, flexion of the forearm must be 
limited to 110 degrees, in order to warrant a 10 percent 
evaluation.  Limitation of extension of the forearm to 
45 degrees must be shown in order to warrant a 10 percent 
evaluation under Diagnostic Code 5207.  

Under Diagnostic Code 5260, flexion of the leg limited to 
45 degrees warrants a 10 percent evaluation.  Under 
Diagnostic Code 5261, extension must be limited to 10 degrees 
in order to warrant a 10 percent evaluation.  

Assignment of increased ratings turns on whether the veteran 
meets certain rating criteria.  For all of the veteran's 
aforementioned disabilities, a current examination is 
required in order to determine whether the veteran has met 
those criteria.  Without establishing those criteria, an 
increased evaluation cannot be granted.  

Under applicable criteria, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  (b) 
Original or reopened claim, or claim for increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (a)(b)

In the instant claim, the three aforementioned issues were 
remanded in January 1997 to the RO by the Board for further 
development.  The additional development included orthopedic 
examination by VA of the veteran's right knee, right elbow 
and low back disabilities.  

Prior to the Board's January 1997 remand, VA was contacted in 
August 1995 and informed that the veteran's address had 
changed and he no longer lived in Hampton, Virginia.  He 
provided VA with a new address at a post office box in 
Virginia Beach, Virginia.  He also indicated that this was 
his second request to change his address.  

Upon the Board's January 1997 remand, further development was 
requested by the RO.  In March 1997, the RO sent the veteran 
a letter to his former address, attempting to gather more 
information in connection with the claim.  

In June 1997, a Report of Contact was attempted to contact 
the veteran.  A telephone number was obtained from his 
representative and the RO called that number.  The individual 
who answered the telephone indicated that the veteran was no 
longer at that number and had not been seen by this 
individual in years.  The RO also attempted to contact the 
veteran through directory assistance, to no avail.  

The March 1997 development letter attempting to gather more 
information on behalf of the veteran's claim, was returned to 
the RO by the Postmaster.  In August 1997, the RO resent the 
letter, using the veteran's last known address in Virginia 
Beach, Virginia.  

A VA compensation and pension examination request was 
initiated in April 1998.  In June 1998, a VA compensation and 
pension examination inquiry was associated with the claims 
folder indicating, in pertinent part, that the veteran failed 
to report for VA joints and spine examinations.  The 
examinations were scheduled in May and June 1998.  A SOC was 
issued by the RO in November 1998 indicating the rationale 
for denying the veteran's increased rating claims.  The 
veteran was contacted at his most recent address of record.  
The record is devoid of any attempt by the veteran to contact 
the RO in an effort to reschedule his examination.

Since the veteran has failed to appear for his scheduled VA 
orthopedic examinations to assess the current nature of his 
service-connected disabilities on appeal, and has not 
attempted to show good cause as to why he failed to appear 
for those examinations, the Board must deny the increased 
rating claims without further delay.  The Board notes that it 
has already remanded this case in January 1997, in part, 
specifically to obtain current examinations with regard to 
his right knee, right elbow and low back disabilities.  There 
is no burden on the part of VA to turn up heaven and earth to 
find the veteran.  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  In this case, there is no indication that the 
veteran was unaware of the scheduled examinations or that he 
made any attempt to attend, cancel or reschedule them.  
Therefore, since an examination was required, and he failed 
to report without evidence of good cause, the claim must be 
denied.  38 C.F.R. § 3.655(a)(b)(1998).  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative lipping, L4 and L5, with limitation of 
motion is denied.  

A compensable evaluation for olecranon spur of the right 
elbow is denied.  

A compensable evaluation for Baker's cyst of the right knee 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

